Name: Commission Regulation (EEC) No 528/93 of 8 March 1993 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 859/89 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 3. 93 Official Journal of the European Communities No L 56/27 COMMISSION REGULATION (EEC) No 528/93 of 8 March 1993 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 859/89 laying down detailed rules for the application of general and special intervention measures in the beef and veal sector 379/93 (6), the opening of the second partial invitation to tender under those arrangements should be put back until the fourth Tuesday in March ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 125/93 (2), and in particular Article 6a (4) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the applica ­ tion of general and special intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 526/93 (4), lays down, in particular, the detailed rules on invitations to tender ; whereas Article 8 of the abovementioned Regulation in particular sets the deadline for the submission of tenders at the second and fourth Tuesdays of each month ; Whereas to enable the Commission to ensure the smooth implementation of the special intervention measures laid down in Article 1 (3) of Commission Regulation (EEC) No 1 627/89 (\ as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the first sentence of Article 8 of Regulation (EEC) No 859/89, during the period 1 to 31 March 1993 the deadline for the submission of tenders for special intervention measures shall expire at 12 noon (Brussels time) on the fourth Tuesday of the month. Article 2 This Regulation shall enter into force on 9 March 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . (3) OJ No L 91 , 4. 4. 1989, p. 5. (4) See page 23 of this Official Journal , 0 OJ No L 159, 10 . 6 . 1989, p. 36. (6) OJ No L 43, 20. 2. 1993, p. 21 .